DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 recites the beginning of the claim in confusing fashion, and the statutory category cannot be ascertained since the preamble is in narrative form (“In an aircraft…”). The claim should be rephrased.
Claims 11-18 are rejected by virtue of their dependence. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes (US 3066741) in view of Meijer (US 2118654).
Regarding claims 1, 10, and 19;
Barnes discloses an aircraft comprising: a variable pitch propeller (Figure 1) rotated by a synchronous electric motor (30); a pitch actuator (18) configured to control the variable pitch of the propeller.
Barnes fails to explicitly teach a current sensor connected to sense current drawn by the synchronous electric motor; and a controller operatively coupled to the current sensor and configured to control the pitch actuator in response to the sensed current drawn, and a controller operatively coupled to the current sensor and configured to control the pitch actuator in response to the sensed current drawn. Barnes further fails to teach the actuator being hydraulic.
Barnes further discloses that each governor comprises a differential 26 which compares propeller speed derived from a transmission link with desired master speed derived from a synchronous electric motor. 
Meijer teaches a variable pitch propeller (Figure 1) that includes an ammeter (41) to measure a level of current. Meijer further teaches that the circuit as measured by the ammeter is dependent upon the blade inclination or pitch of the propeller. It has then been established that the current and pitch of a variable pitch propeller can be redefined relative to each other, and consequently, the ammeter may be calibrated in terms of blade inclination or pitch.
Because Barnes discloses a traditional aircraft with a variable pitch propeller that is rotated by an electric motor and controls the propeller speed from the desired master speed, and because Meijer teaches that the speed, pitch, and current are able to be calibrated in terms of one another, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of Barnes such that a current sensor connected to sense current drawn by the synchronous electric motor; and a controller operatively coupled to the current sensor and configured to control the pitch actuator in response to the sensed current drawn, and a controller operatively coupled to the current sensor and configured to control the pitch actuator in response to the sensed current drawn as taught by Meijer for the purposes of maintaining a desired thrust in an aircraft through a controllable current of the electric motor.
It is widely known to utilize a hydraulic actuation device to change the pitch of a propeller within aircraft. The Examiner therefore takes official notice that hydraulic actuators in propellers are widely known. It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Barnes such that the pitch changing mechanism was actuated by a hydraulic controller since such utilization of hydraulic actuators are widely known in the art for the purposes of changing the pitch of the blades.
Regarding claims 2-4, 11-13, and 20, Barnes in view of Meijer teaches the aircraft control system, control method, and aircraft according to claims 1, 10, and 19 above. Barnes as modified further teaches a comparator that compares the sensed current to the set point (differential 26 of Barnes compares speed, which has been modified to current as taught by Meijer). The setpoint is set by a pilot control, including a thrust control (governor implicitly includes a thrust control).
Regarding claims 5 and 14, Barnes in view of Meijer teaches the aircraft control system, control method, and aircraft according to claims 1 and 10 above. Barnes further discloses an alternator (36) that is configured to supply the current.
Regarding claims 6-7 and 15-16;
Barnes in view of Meijer teaches the aircraft control system and method according to claims 5 and 14 above. Barnes further discloses producing a polyphase alternating current with the alternator and rotating the propeller in response to a synchronous motor supplied by the alternating current (“a polyphase synchronous electrical system connecting said speed source to each said governor”).
Barnes fails to explicitly teach the alternator is rotated with a thermal engine.
The Examiner takes official notice that it is very well known to have the thermal engine of the aircraft to be in rotation with the alternator. The purpose is for the engine to drive the alternator. It therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system and method of Barnes such that the alternator is rotating with a thermal engine as this is a widely known technique for the purposes of driving the alternator.
Regarding claims 8-9 and 17-18, Barnes in view of Meijer teaches the aircraft control system and control method according to claims 1 and 10 above. Barnes further discloses the electric circuit provides hysteresis and closed loop feedback (Figures 1, 4, and 5).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Light (US 2715206), Erle (US 2302042), Hine (US 2731094), Sorensen (US 2408451), Treseder (US 2761518), and Harris (US 3589832).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/               Primary Examiner, Art Unit 3745